            Case 3:21-cv-01119-VAB Document 1 Filed 08/20/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

____________________________________
                                    :
TARA HAGINS,                        :                         CIVIL ACTION NO.
      Plaintiff                     :
                                    :                         JURY TRIAL REQUESTED
      vs.                           :
                                    :
QUEST DIAGNOSTICS, LLC,             :                         AUGUST 20, 2020
      Defendant                     :
____________________________________:

                                          COMPLAINT

JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over this Action under 28 U.S.C.

§§ 1331 and 1341 42 U.S.C. §2000e-5, insofar as the matters in controversy are brought pursuant

to, inter alia, 29 U.S.C. § 2612 et seq., the Family and Medical Leave Act (“FMLA).

       2.      Venue in the District of Connecticut is proper because at all times relevant, Plaintiff

resided in Connecticut, Plaintiff worked in Connecticut, and Defendant is incorporated and has its

principal place of business in Connecticut.

PARTIES

       3.      At all times set forth herein, the Plaintiff, Tara Hagins, was a resident of Shelton,

Connecticut.

       4.      The Plaintiff suffers from anxiety and depression.

       5.      At all times set forth herein, the Defendant, Quest Diagnostics, LLC., was

Connecticut limited liability company.

       6.      The Defendant operates a number of diagnostic laboratories throughout the State

of Connecticut including one located at 300 Dixwell Avenue in Hamden, Connecticut.
            Case 3:21-cv-01119-VAB Document 1 Filed 08/20/21 Page 2 of 7




FACTUAL ALLEGATIONS

       7.       Plaintiff worked for the Defendant at the aforesaid business location commencing

in or about February 2019 in the position of “Float Phlebotomist.”

       8.       In early April of 2020, the Defendant furloughed Plaintiff and a number of other

employees as a result of the COVID-19 global health pandemic.

       9.       As a result of the many uncertainties and stressors presented by the COVID-19

pandemic, including Plaintiff herself having contracted COVID-19 for a period of time, Plaintiff’s

anxiety and depression were aggravated, causing the Plaintiff to seek out mental health treatment

from a psychiatrist, Dr. Jeffrey Sanitover.

       10.      On or about May 26, 2020, Plaintiff’s supervisor, Marisa Hammond, called

Plaintiff and notified her that Defendant was calling Plaintiff back from furlough, commencing on

June 1, 2020.

       11.      Concerned that her recently-exacerbated anxiety and depression symptoms, along

with the regimen of medications she had been prescribed to treat the same, would impact her ability

to perform her job duties, Plaintiff contacted Dr. Sanintover to discuss her return to work.

       12.      Dr. Sanitover opined that Plaintiff should not return to work for at least several

more weeks.

       13.      On May 27, 2020, Dr. Sanitover faxed a note to Defendant wherein he stated, inter

alia, that Plaintiff “suffers from a number of conditions including depression and anxiety” and that

Plaintiff was “not ready to return to work but should be able to by the last week of June 2020.”

       14.      Upon Defendant’s receipt of Plaintiff’s doctor’s note, Ms. Hammond contacted the

Plaintiff and took issue with the out-of-work note because it did not include a specific return date.

       15.      Plaintiff indicated that she would contact Dr. Sanitover’s office and attempt to

procure a second note specifying an exact return date.
                                                 2
            Case 3:21-cv-01119-VAB Document 1 Filed 08/20/21 Page 3 of 7




          16.   At no time during this conversation did Ms. Hammond offer Plaintiff leave under

the FMLA, even though Plaintiff was otherwise eligible for such leave.

          17.   Subsequent to her conversation with Ms. Hammond, Plaintiff called Dr. Sanitover’s

office and requested to speak with him about obtaining a more specific return date.

          18.   On, June 5, 2020, before Plaintiff was able to have a follow-up conversation with

Dr. Sanitover, she received a letter via Fed-Ex delivery from Ms. Hammond, wherein Ms.

Hammond claimed that Plaintiff’s inability to return to work on June 1, 2020, would be treated as

a “voluntary termination” and that as a result the Plaintiff’s employment with the Defendant was

terminated.

FIRST COUNT:           FMLA INTERFERENCE IN VIOLATION OF 29 U.S.C. § 2612, et seq.

          19.   All preceding paragraphs are incorporated into this Third Count as if fully set out

herein.

          20.   The Plaintiff was an eligible employee under the FMLA.

          21.   The Plaintiff put Defendant on notice of her need for leave due to a qualifying

medical condition under the FMLA.

          22.   Defendant interfered with Plaintiff’s right to take leave under the FMLA in that it

failed to grant Plaintiff leave “[b]ecause of a serious health condition that ma[de her ] unable to

perform the functions of [her] position…” although she was otherwise entitled to such leave.

          23.   Defendant’s unlawful conduct was not in good faith and Defendant did not have

reasonable grounds for believing its actions were in conformance with the FMLA.

          24.   As a result of Defendant’s unlawful conduct, as aforesaid, Plaintiff has been

deprived of benefits to which he was entitled under the FMLA, has suffered damages, and has

incurred or will incur attorneys’ fees and costs in securing her rights through this Action.



                                                 3
            Case 3:21-cv-01119-VAB Document 1 Filed 08/20/21 Page 4 of 7




SECOND COUNT: FMLA RETALIATION IN VIOLATION OF 29 U.S.C. § 2612, et seq.

          25.   All preceding paragraphs are incorporated into this Third Count as if fully set out

herein.

          26.   The Plaintiff was an eligible employee under the FMLA.

          27.   The Plaintiff put Defendant on notice of her need for leave due to a qualifying

medical condition under the FMLA.

          28.   Defendant terminated Plaintiff’s employment because Plaintiff put Defendant on

notice of her need to take a qualifying leave under the FMLA.

          29.   Defendant’s unlawful conduct was not in good faith and Defendant did not have

reasonable grounds for believing its actions were in conformance with the FMLA.

          30.   As a result of Defendant’s unlawful conduct, as aforesaid, Plaintiff has been

deprived of benefits to which he was entitled under the FMLA, has suffered damages, and has

incurred or will incur attorneys’ fees and costs in securing her rights through this Action.

THIRD COUNT:           DISABILITY DISCRIMINATION IN VIOLATION OF CONN. GEN.
                       STAT. § 46a-60(b)(1)

          31.   All preceding paragraphs are incorporated into this Third Count as if fully set out

herein.

          32.   The Defendant terminated Plaintiff’s employment because she suffered from one

or more disabilities, as set forth above, in violation of Conn. Gen. Stat. § 46a-60(b)(1).

          33.   As a result of Defendant’s unlawful conduct, as aforesaid, has suffered damages,

and has incurred or will incur attorneys’ fees and costs in securing her rights through this Action.




                                                  4
            Case 3:21-cv-01119-VAB Document 1 Filed 08/20/21 Page 5 of 7




WHEREFORE, Plaintiff herby requests a trial by jury and prays for the following relief:

       1.      Money Damages for lost wages, lost employment benefits, and emotional distress;

       2.      Reinstatement or Front Pay in lieu thereof;

       3.      Reasonable attorneys’ fees;

       4.      Interest;

       5.      Liquidated Damages;

       6.      Punitive Damages;

       7.      Costs of this Action; and

       8.      All other awardable relief.

                                                    THE PLAINTIFF,
                                                    TARA HAGINS



                                                    BY: ______________________________
                                                    Michael J. Reilly (ct28651)
                                                    CICCHIELLO & CICCHIELLO, LLP
                                                    364 Franklin Avenue
                                                    Hartford, CT 06114
                                                    Phone: 860-296-3457
                                                    Fax: 860-296-0676
                                                    Email: mreilly@cicchielloesq.com




                                                5
Case 3:21-cv-01119-VAB Document 1 Filed 08/20/21 Page 6 of 7




                        EXHIBITA




                             6
            Case 3:21-cv-01119-VAB Document 1 Filed 08/20/21 Page 7 of 7




                            STATE OF CONNECTICUT
                COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

Tara Hagins
COMPLAINANT
                                                             CHRO No. 2130413
vs.                                                          EEOC No. 16A202100615

Quest Diagnostics
RESPONDENT

                                  RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-
identified complaint. The Complainant is authorized to commence a civil action in accordance with
CONN. GEN. STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district
in which the discriminatory practice is alleged to have occurred, in which the Respondent transacts
business or in which the Complainant resides. If this action involves a state agency or official, it may
be brought in the Superior Court for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at
ROJ@ct.gov or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties
are served. Electronic service is preferred. THE COMMISSION MUST BE SERVED BECAUSE
IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE OF
JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless circumstances
tolling the statute of limitations are present.




                                                   ______________________________
DATE: August 17, 2021                                     Tanya A. Hughes, Executive Director


Service:
Complainant: Tara Hagins
Complainant’s attorney: mreilly@cicchielloesq.com
Respondent: Quest Diagnostics
Respondent’s Attorney sasaad@fordharrison.com




.
